     Case 2:19-cv-01536-JAM-EFB Document 10 Filed 11/15/19 Page 1 of 5

 1   NICHOLAS M. WAJDA (State Bar #259178)
     nick@wajdalawgroup.com
 2   Wajda Law Group, APD
 3   6167 Bristol Parkway, Suite 200
     Culver City, CA 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6   NATAHAN C. VOLHEIM (Admitted Pro Hac Vice, Illinois State Bar #6302103)
     nvolheim@sulaimanlaw.com
 7   Sulaiman Law Group, Ltd.
     2500 S. Highland Avenue, Suite 200
 8   Lombard, Illinois 60148
     Telephone: (630) 568-3056
 9   Facsimile: (630) 575-8188
     Attorney for Plaintiff
10
     CHRISTOPHER R. FREDRICH (State Bar #266471)
11   Stroock & Stroock & Lavan LLP
     2029 Century Park East, 18th Floor
12
     Los Angeles, CA 90067
13   Telephone: (310) 556-5800
     Facsimile: (310) 556-5959
14   lacalendar@stroock.com
     Attorney for Defendant
15
                                      UNITED STATES DISTRICT COURT
16
                                 EASTERN DISTRICT OF CALIFORNIA
17

18

19
     SCOTT L. EAGLE,                                      CASE NO. 2:19-cv-01536-JAM-EFB
20
                                       Plaintiff,         Hon. John A. Mendez
21
             vs.
22                                                        JOINT STATUS REPORT
     GOLDMAN SACHS BANK USA a/k/a MARCUS
23   BY GOLDMAN SACHS,
                                                          Complaint Filed: August 9, 2019
24                                     Defendant.
25
             Pursuant to the Court’s order of August 9, 2019 and Fed. R. Civ. P. 26(f), Scott L. Eagle
26
     (“Plaintiff”) and Goldman Sachs Bank USA (“Defendant”) (collectively, “the Parties”), hereby
27
     file this Joint Status Report.
28
                                                     1
     Case 2:19-cv-01536-JAM-EFB Document 10 Filed 11/15/19 Page 2 of 5

 1
            A.      The Nature of the Case:
 2
                    Plaintiff’s Position:    Plaintiff brings this action for damages pursuant to the
 3
     Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) and the Rosenthal Fair
 4
     Debt Collection Practices Act (“Rosenthal Act”) pursuant to Cal. Civ. Code §1788, et seq.
 5
                    Defendant’s Position: Defendant denies that it violated the TCPA or Rosenthal
 6
     Act, denies that Plaintiff was harmed as a result of any conduct by Defendant, and denies that
 7
     Plaintiff is entitled to any relief whatsoever. Defendant denies that any calls made to Plaintiff
 8
     were made without prior express consent of Plaintiff.
 9
            B.      Progress in the Service of Process:
10
                    All parties have been served and are represented by counsel.
11
            C.      Possible Joinder of Additional Parties:
12
                    The Parties do not believe any additional parties will need to be joined. The
13
     Parties request until December 13, 2019 to seek leave to add any additional parties.
14
            D.      Any Expected or Desired Amendment of Pleadings:
15
                    The Parties do not contemplate any amendments to the Pleadings at this time. The
16
     Parties request until December 13, 2019 to seek leave to make any amendments to the Pleadings.
17
            E.      Jurisdiction and Venue:
18
                    Plaintiff’s Position: Plaintiff asserts that this Court has jurisdiction over the
19
     Parties and claims, and that venue in this Court is proper.
20
                    Defendant’s Position: Defendant does not challenge jurisdiction or venue for
21
     purposes of this action only, but denies that violations of federal law have occurred, denies any
22
     liability to Plaintiff and denies that Plaintiff is entitled to any relief whatsoever from Defendant.
23
            F.      Anticipated Motions and the Scheduling of Motions:
24
                    Plaintiff’s Position: Plaintiff does not anticipate any Motions at this time.
25
                    Defendant’s Position:      Defendant anticipates bringing a motion for summary
26
     judgment and/or partial summary judgment, including on the issue of prior express consent under
27
     the TCPA. Defendant also anticipates that motion practice may be necessary for issues related to
28
                                                       2
     Case 2:19-cv-01536-JAM-EFB Document 10 Filed 11/15/19 Page 3 of 5

 1
     Plaintiff’s pending Chapter 13 bankruptcy case (United States Bankruptcy Court, Eastern District
 2
     of California, Case No. 19-24628).
 3
            G.      Anticipated Discovery and Scheduling of Discovery:
 4
                    1.      Timing of Rule 26(a) Disclosures
 5
            The Parties anticipate exchanging initial disclosures by December 13, 2019. The Parties
 6
     do not see a need to deviate from the form or requirement for disclosures under Rule 26(a).
 7
                    2.      The Scope and Timing of Discovery
 8
            The Parties propose that non-expert discovery be completed on or before July 8, 2020 and
 9
     that expert discovery be completed by August 12, 2020.
10
            The principal areas of discovery sought will be the communications between Defendant
11
     and Plaintiff, whether Plaintiff provided Defendant with the requisite consent under the TCPA for
12
     any calls, and whether the systems used by Defendant to place the alleged calls are within the
13
     scope of the TCPA.
14
            The Parties do not anticipate any issues with electronically stored information ("ESI") at
15
     this time, but they agree that to the extent any relevant non-privileged ESI is produced in this
16
     action, they will confer as to the format of that material prior to its production to determine the
17
     least burdensome, most reasonable way to produce it.
18
            The Parties anticipate that an appropriate protective order for confidential and proprietary
19
     information will be necessary for document production. The Parties agree to cooperate in
20
     preparing a mutually-agreeable proposed order to submit to the Court.
21
                    3.      Limitations on Discovery
22
            The Parties do not believe that any changes should be made in the limitations on
23
     discovery, aside from those imposed by FRCP and Local Rule.
24
                    4.      Expert Witnesses
25
            The Parties propose that initial expert disclosures be due July 8, 2020 and rebuttal expert
26
     disclosures be due July 29, 2020.
27

28
                                                       3
     Case 2:19-cv-01536-JAM-EFB Document 10 Filed 11/15/19 Page 4 of 5

 1
            H.      Future Proceedings, Including Setting Appropriate Cut-Off Dates for
 2
                    Discovery, Law and Motion, and the Scheduling of Pretrial and Trial:
 3
            The Parties propose the following dates:
 4
                    Non-Expert Discovery Cut-Off: July 8, 2020
 5
                    Initial Expert Disclosures: July 8, 2020
 6
                    Rebuttal Expert Disclosures: July 29, 2020
 7
                    Expert Discovery Cut-Off: August 12, 2020
 8
                    Last Day to Hear Motions: September 1, 2020
 9
                    Final Pretrial Conference: September 21, 2020
10
                    Trial: October 5, 2020
11
            I.      Appropriateness of Special Procedures
12
            The Parties do not believe that any special procedures are warranted at this time.
13
            J.      Estimate of Trial Time
14
                    Plaintiff’s Position: Plaintiff requests a jury trial and estimates that trial will last
15
     approximately 2 days.
16
                    Defendant’s Position: Defendant does not request a jury trial and estimates that
17
     trial will last approximately 2 days.
18
            K.      Modification of Standard Pretrial Procedures Specified by the Rules Due to
19
                    the Relative Simplicity or Complexity of the Action or Proceedings:
20
            The Parties do not propose any modification of standard pretrial procedures.
21
            L.      Whether the Case is Related to Any Other Case, Including Any Matters in
22
                    Bankruptcy:
23
            Plaintiff filed a Chapter 13 bankruptcy petition on July 23, 2019.                (United States
24
     Bankruptcy Court, Eastern District of California, Case No. 19-24628.) The Chapter 13 plan,
25
     which provides for payment of a 100% dividend to all unsecured creditor claims, was confirmed
26
     on September 21, 2019. On October 1, 2019, Defendant filed a proof of claim in the bankruptcy
27
     case in the amount of $14,792.27. The Chapter 13 bankruptcy case is pending.
28
                                                        4
     Case 2:19-cv-01536-JAM-EFB Document 10 Filed 11/15/19 Page 5 of 5

 1
            M.      Whether a Settlement Conference Should be Scheduled:
 2
            The Parties have engaged in informal settlement discussions and are continuing to do so at
 3
     this time. Should a settlement not be reached between the Parties, they are prepared to participate
 4
     in a settlement conference or mediation.
 5
            N.      Any Other Matters that May Add to the Just and Expeditious Disposition of
 6
                    this Matter:
 7
            None at this time.
 8
     Dated: November 15, 2019                      SULAIMAN LAW GROUP, LTD.
 9

10                                                 By:    /s/ Nathan C. Volheim
                                                          Nathan C. Volheim
11                                                        Attorneys for Plaintiff
12
     Dated: November 15, 2019                      STROOCK & STROOCK & LAVAN LLP
13

14

15                                                 By:    /s/ Christopher R. Fredrich
                                                          Christopher R. Fredrich
16                                                        Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
